IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-50924
                            Summary Calendar



                        UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                  versus

                           DERNEL DUPREE KING,

                                                 Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. MO-98-CR-90-1
                         - - - - - - - - - -
                            July 26, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Dernel    Dupree    King   appeals    his    conditional   guilty-plea

conviction and sentence for possession with intent to distribute

cocaine in violation of 21 U.S.C. § 841.              He argues that the

district court erred in denying his motion to suppress.

     We hold that the district court did not err in denying the

motion to suppress.     Although King limited the manner in which the

search could be conducted, he did not completely withdraw his

consent to the search, and the investigating officer did not exceed

the limits imposed on the search.         See Florida v. Jimeno, 500 U.S.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50924
                               -2-

248 (1991); United States v. McSween, 53 F.3d 684 (5th Cir. 1995).



     AFFIRMED.